                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  SHERRY WILLIAMS                                §
                                                 §
  vs.                                            §           CIVIL ACTION 6:17cv579
                                                 §
  COMMISSIONER, SOCIAL                           §
  SECURITY ADMINISTRATION                        §


                              ORDER ADOPTING REPORT AND
                            RECOMMENDATION OF THE UNITED
                               STATES MAGISTRATE JUDGE

        The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of this action, has been presented for

consideration. The Report and Recommendation (ECF 19), filed on June 28, 2019, recommends

that the decision of the Commissioner be affirmed and that the complaint be dismissed with

prejudice. No written objections have been filed. The Court therefore ADOPTS the findings and

conclusions of the Magistrate Judge as those of the Court.

        In light of the foregoing, it is

        ORDERED that the decision of the Commissioner is AFFIRMED and this Social Security

action is DISMISSED WITH PREJUDICE. It is further

        ORDERED that any motion not previously ruled on is DENIED.


          So Ordered and Signed
          Jul 17, 2019
